Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 2nd, 2022 has been entered. Claims 1-2, 4-16, and 18-22 are currently pending in this application. Applicant’s amendments to the claims have overcome the 112 rejection previously set forth in the Non-Final Office Action dated September 2nd, 2021, but have failed to overcome the 103 rejections of set forth in the same Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 10, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallela et al. (U.S. 2018/0053840 A1), hereinafter Mallela in view of "Where is Selective Deposition?" by Mark Lapedus, hereinafter Lapedus, Kloster et al. (U.S. 2017/0330972 A1), hereinafter Kloster, and Arai et al. (U.S. 2008/0268582 A1), hereinafter Arai.
Regarding claim 1, Mallela teaches a method of processing a substrate (Figure 2 and [0072]-[0074]), the method comprising: providing structures (sacrificial mandrels 161, Fig. 2 and [0073]) on a surface (top of 150, Fig. 2 and [0073]) of a substrate (110-150, Fig. 2; see [0059] of Applicant's specification); and depositing (blanket depositing, [0074]) a spacer material (selectively etchable material, [0074]) on the substrate (exposed fin template layer surface, [0074]) and the structures (sacrificial mandrel sidewalls and top surface of the mandrel templates, [0074]). However, rather than the spacer material being deposited a varying thicknesses based on an amount of SAM remaining on the surface of the substrate and the structures, the blanket deposited spacer material is etched back to create said varying thicknesses.
Lapedus teaches area-selective deposition using SAM-patterned area-deactivation (right side of Fig. 1) as an art-recognized alternative to conventional blanked deposition and etching (left side of Fig. 1). The SAM-based deposition (3rd column in Fig. 1) involves forming a patterned self-assembled monolayer on a base layer (white layer in "1. SAM Patterning" of Fig. 1; analogous to mandrels and layer 150 of Mallela), and depositing a deposition material (blue material in "2. ALD" of Fig. 1; analogous to spacer material of Mallela) on the base layer (white layer in "2. ALD" of Fig. 1; analogous to mandrels and layer 150 of Mallela), the deposition material being deposited at varying thicknesses based on an amount of the SAM on the base layer (See "2. ALD" of Fig. 1). Lapedus further teaches that, compared to conventional etching, area-selective deposition could achieve higher precision patterning (Page 7, Paragraph 12); particularly at the 5 nm scale (Page 7, Paragraph 6), where conventional methods face edge placement error challenges (Page 3, Paragraph 10). Lapedus does not teach how the SAM (Fig. 1) film is patterned.
Kloster teaches that it is known (Figs. 3A-3E) to use SAM-based ([0019]) area deactivation (sacrificial blocking, [0031]) to selectively deposit material (high-k gate dielectric, [0022]; 108, Fig. 3D; analogous to spacer material of Mallela) on a substrate already containing a patterned structure (semiconductor structure, [0022]; 102, Fig. 3D; analogous to mandrels of Mallela).
Arai teaches a method of patterning a SAM film (Claim 1), the method comprising: depositing a self-assembled monolayer (SAM) over a substrate (analogous to the mandrels and layer 150 of Mallela), the SAM being reactive to a predetermined  wavelength of radiation (Claim 1); determining a first pattern of radiation exposure, the first pattern of radiation exposure having a spatially variable radiation intensity across the surface of the substrate and the structures to provide a spatially non-uniform activation level of the SAM ("when exposure is performed using a photomask", [0084]); exposing the SAM to radiation according to the first pattern of radiation exposure having the spatially variable radiation intensity across the surface of the substrate and the structures, the SAM being configured to react with the radiation (Claim 1); and developing the SAM with a predetermined removal fluid to remove portions of the SAM that are not protected from the predetermined removal fluid ("liquid can be used as the liquid as long as a group cut out of the SAM after exposure can be solved in the liquid", [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mallela by forming the spacers by SAM-based area-selective deposition, rather than by conventional blanket deposition and etching, per the teachings of Lapedus. This could allow for higher precision patterning, particularly at smaller scales (such as 5 nm), as conventional methods are prone to edge placement error issues at such small scales. Furthermore, while Lapedus does not specifically teach the use of SAM-inhibited area-selective deposition on a substrate with previously formed structures (as its application in Mallela would be), Kloster does teach that this type of application of SAM is known. Furthermore, as Lapedus does not speak on the details of the patterning of the SAM film, one of ordinary skill would have looked to the art, such as Arai, for guidance in determining how to form the patterned SAM film. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the patterned SAM film in the method taught by Lapedus, using the patterning method taught by Arai.
Regarding claim 2, Arai further teaches that the SAM reacts to the radiation by de-protecting the SAM from the predetermined removal fluid ("a group cut out of the SAM after exposure can be solved in the liquid", [0015]).
Regarding claim 4, Arai further teaches that the predetermined removal fluid (liquid, [0015]) for developing the SAM includes at least one of a solvent, a base, or any combination thereof (solvent, [0015]).
Regarding claim 10, Lapedus further teaches that depositing the spacer material on the substrate includes the spacer material being deposited at a greater thickness in areas with less of the SAM remaining on the surface of the substrate and the structures as compared to areas with more of the SAM remaining on the surface (see "2. ALD" in 3rd column of Fig. 1).
Regarding claim 15, Mallela further teaches that depositing the spacer material is performed using plasma enhanced deposition ([0057]).
Regarding claim 17, Mallela teaches a method of processing a substrate (Figure 2 and [0072]-[0074]), the method comprising: providing structures (sacrificial mandrels 161, Fig. 2 and [0073]) on a surface (top of 150, Fig. 2 and [0073]) of a substrate (110-150, Fig. 2; see [0059] of Applicant's specification); and depositing (blanket depositing, [0074]) a spacer material (selectively etchable material, [0074]) on the substrate (exposed fin template layer surface, [0074]) and the structures (sacrificial mandrel sidewalls and top surface of the mandrel templates, [0074]). However, rather than the spacer material being deposited a varying thicknesses based on an amount of SAM remaining on the surface of the substrate and the structures, the blanket deposited spacer material is etched back to create said varying thicknesses.
Lapedus teaches area-selective deposition using SAM-patterned area-deactivation (right side of Fig. 1) as an art-recognized alternative to conventional blanked deposition and etching (left side of Fig. 1). The SAM-based deposition (3rd column in Fig. 1) involves forming a patterned self-assembled monolayer on a base layer (white layer in "1. SAM Patterning" of Fig. 1; analogous to mandrels and layer 150 of Mallela), and depositing a deposition material (blue material in "2. ALD" of Fig. 1; analogous to spacer material of Mallela) on the base layer (white layer in "2. ALD" of Fig. 1; analogous to mandrels and layer 150 of Mallela), the deposition material being deposited at varying thicknesses based on an amount of the SAM on the base layer (See "2. ALD" of Fig. 1). Lapedus further teaches that, compared to conventional etching, area-selective deposition could achieve higher precision patterning (Page 7, Paragraph 12); particularly at the 5 nm scale (Page 7, Paragraph 6), where conventional methods face edge placement error challenges (Page 3, Paragraph 10). Lapedus does not teach how the SAM (Fig. 1) film is patterned.
Kloster teaches that it is known (Figs. 3A-3E) to use SAM-based ([0019]) area deactivation (sacrificial blocking, [0031]) to selectively deposit material (high-k gate dielectric, [0022]; 108, Fig. 3D; analogous to spacer material of Mallela) on a substrate already containing a patterned structure (semiconductor structure, [0022]; 102, Fig. 3D; analogous to mandrels of Mallela).
Arai teaches a method of patterning a SAM film (Claim 1), the method comprising: depositing a self-assembled monolayer (SAM) over a substrate (analogous to the mandrels and layer 150 of Mallela), the SAM being reactive to a predetermined  wavelength of radiation (Claim 1); determining a first pattern of radiation exposure, the first pattern of radiation exposure having a spatially variable radiation intensity across the surface of the substrate and the structures ("when exposure is performed using a photomask", [0084]); exposing the SAM to radiation according to the first pattern of radiation exposure, the SAM being configured to react with the radiation (Claim 1); and developing the SAM with a predetermined removal fluid to remove portions of the SAM that were exposed to the first pattern of radiation exposure ("liquid can be used as the liquid as long as a group cut out of the SAM after exposure can be solved in the liquid", [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mallela by forming the spacers by SAM-based area-selective deposition, rather than by conventional blanket deposition and etching, per the teachings of Lapedus. This could allow for higher precision patterning, particularly at smaller scales (such as 5 nm), as conventional methods are prone to edge placement error issues at such small scales. Furthermore, while Lapedus does not specifically teach the use of SAM-inhibited area-selective deposition on a substrate with previously formed structures (as its application in Mallela would be), Kloster does teach that this type of application of SAM is known. Furthermore, as Lapedus does not speak on the details of the patterning of the SAM film, one of ordinary skill would have looked to the art, such as Arai, for guidance in determining how to form the patterned SAM film. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the patterned SAM film in the method taught by Lapedus, using the patterning method taught by Arai.
Regarding claim 18, Mallela teaches a method of multi patterning a semiconductor substrate (Figure 2 and [0072]-[0074]), the method comprising: providing a substrate (110-150, Fig. 2; see [0059] of Applicant's specification) having microstructure mandrels (sacrificial mandrels 161, Fig. 2 and [0073]) formed across a surface (top of 150, Fig. 2 and [0073]) of the substrate (110-150, Fig. 2; see [0059] of Applicant's specification); and depositing (blanket depositing, [0074]) a spacer material (selectively etchable material, [0074]) on the substrate (exposed fin template layer surface, sacrificial mandrel sidewalls and top surface of the mandrel templates; [0074]). However, rather than a growth rate of the spacer material varying based on an amount of SAM remaining on the surface of the substrate, the blanket deposited spacer material is etched back to mimic different growth rates.
Lapedus teaches area-selective deposition using SAM-patterned area-deactivation (right side of Fig. 1) as an art-recognized alternative to conventional blanked deposition and etching (left side of Fig. 1). The SAM-based deposition (3rd column in Fig. 1) involves forming a patterned self-assembled monolayer on a base layer (white layer in "1. SAM Patterning" of Fig. 1; analogous to mandrels and layer 150 of Mallela), and depositing a deposition material (blue material in "2. ALD" of Fig. 1; analogous to spacer material of Mallela) on the base layer (white layer in "2. ALD" of Fig. 1; analogous to mandrels and layer 150 of Mallela), wherein a growth rate of the spacer material varies based on an amount of SAM material remaining on the surface of the substrate (See "2. ALD" of Fig. 1). Lapedus further teaches that, compared to conventional etching, area-selective deposition could achieve higher precision patterning (Page 7, Paragraph 12); particularly at the 5 nm scale (Page 7, Paragraph 6), where conventional methods face edge placement error challenges (Page 3, Paragraph 10). Lapedus does not teach how the SAM (Fig. 1) film is patterned.
Kloster teaches that it is known (Figs. 3A-3E) to use SAM-based ([0019]) area deactivation (sacrificial blocking, [0031]) to selectively deposit material (high-k gate dielectric, [0022]; 108, Fig. 3D; analogous to spacer material of Mallela) on a substrate already containing a patterned structure (semiconductor structure, [0022]; 102, Fig. 3D; analogous to mandrels of Mallela).
Arai teaches a method of patterning a SAM film (Claim 1), the method comprising: depositing a self-assembled monolayer (SAM) over a substrate (analogous to the mandrels and layer 150 of Mallela), the SAM being reactive to a predetermined wavelength of radiation (Claim 1); exposing the SAM to light (Claim 1) having a spatially variable activation intensity that is a gradient across the surface of the substrate to provide a spatially non-uniform activation level of the SAM ("when exposure is performed using a photomask", [0084]); and developing the SAM with a removal fluid that removes an amount of the SAM material based on the activation level provided by the exposing substrate ("any liquid can be used as the liquid as long as a group cut out of the SAM after exposure can be solved in the liquid", [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mallela by forming the spacers by SAM-based area-selective deposition, rather than by conventional blanket deposition and etching, per the teachings of Lapedus. This could allow for higher precision patterning, particularly at smaller scales (such as 5 nm), as conventional methods are prone to edge placement error issues at such small scales. Furthermore, while Lapedus does not specifically teach the use of SAM-inhibited area-selective deposition on a substrate with previously formed structures (as its application in Mallela would be), Kloster does teach that this type of application of SAM is known. Furthermore, as Lapedus does not speak on the details of the patterning of the SAM film, one of ordinary skill would have looked to the art, such as Arai, for guidance in determining how to form the patterned SAM film. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the patterned SAM film in the method taught by Lapedus, using the patterning method taught by Arai.
Regarding claim 19, Arai further teaches that said exposing comprises exposing the SAM to light while changing at least one of an intensity and a wavelength of the light across the surface of the substrate to provide the spatially non-uniform activation level of the SAM ("when exposure is performed using a photomask", [0084]; the use of a photomask would change the intensity of the light in binary fashion across the surface of the substrate).
Regarding claim 20, Arai further teaches that said exposing comprises causing the SAM to have hydrophilic characteristics across the surface of the substrate (Abstract).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mallela et al. (U.S. 2018/0053840 A1), hereinafter Mallela in view of "Where is Selective Deposition?" by Mark Lapedus, hereinafter Lapedus, Kloster et al. (U.S. 2017/0330972 A1), hereinafter Kloster, and Arai et al. (U.S. 2008/0268582 A1), hereinafter Arai, as applied to claims 1, 2, 4, 10, and 15 above, and further in view of deVilliers et al. (U.S. 2015/0212421 A1), hereinafter deVilliers’421.
Regarding claim 11, Arai does not teach that the first pattern of radiation exposure is based on a critical dimension (CD) signature, merely that a photomask may be used ([0084]).
deVilliers'421 teaches that conventional patterning methods using just a photomask can result in structures having undesirable critical dimensions (CDs), which can cause device defects or otherwise compromise performance ([0004] & [0005]). deVilliers'421 further teaches that the disclose techniques (such as that of claim 1) yield desirable CDs from microfabrication patterning processes ([0005]). deVilliers'421 further teaches a method for patterning a substrate, the method comprising: identifying a critical dimension signature that spatially characterizes observed critical dimension values of structures on substrates corresponding to a substrate to be processed; and coating the substrate in a photosensitive patterning film; and projecting a pattern of EM radiation onto the patterning film using a digital pixel-based projection system, wherein the projected pattern is based on the critical dimension signature (Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the exposure process of modified Mallela to utilize a digital pixel-based projection system and to base the projected pattern on an identified critical dimension signature, as taught by deVilliers'421. The identification and utilization of a CD signature for determining an exposure pattern will yield more desirable CDs from the patterning process, which in turn will cause fewer device defect and other performance-compromising issues, compared to using just a conventional photomask. Furthermore, the use of a digital-pixel based projection system will allow for the easy modification of the exposure pattern based on a determined CD signature.
Regarding claim 12, deVilliers'421 further teaches that the CD signature is determined from simulation results, the simulation results determining the CD values of resulting structures from the deposition of the spacer material without the SAM deposition and developing ("analysis system that has measured and mapped CDs on a representative substrate having been processed by a particular photolithography system", [0040]).
Regarding claim 14, deVilliers'421 further teaches that the CD signature is determined from metrology of resulting structures from another substrate having had the spacer material deposited without the SAM deposition and developing ("This critical dimension signature can come from a test substrate or previously processed substrate", [0046]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mallela et al. (U.S. 2018/0053840 A1), hereinafter Mallela in view of "Where is Selective Deposition?" by Mark Lapedus, hereinafter Lapedus, Kloster et al. (U.S. 2017/0330972 A1), hereinafter Kloster, Arai et al. (U.S. 2008/0268582 A1), hereinafter Arai, and deVilliers et al. (U.S. 2015/0212421 A1), hereinafter deVilliers’421, as applied to claims 11, 12, and 14 above, and further in view of deVilliers et al. (U.S. 2016/0147164 A1), hereinafter deVilliers’164.
Regarding claim 13, deVilliers'421 does not teach determining the CD signature from metrology of the structures/substrate which is being processed, only from that of other substrates having been processed previously.
deVilliers'164 similarly teaches substrate treatment techniques which utilize pixel based projected light patterns based on a substrate signature (which may be a CD signature) (Abstract).  deVilliers'164 also teaches that the projected pattern may be based on expected CD values (analogous to the CD signatures of deVilliers'421 determined from test substrates and analysis systems), or may be based on "feedback from a metrology device configured to identify differences in CDs across a substrate" ([0021]); which, in turn, can be "based on one or more sensors that can gather data either before a treating process (static adjustment) or ..." ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined the CD signature of modified Mallela from metrology of the substrate (having structures already provided thereon) gathered before the treatment process (i.e. deposition and exposure of SAM). deVilliers'164 teaches this methodology as an art-recognized alternative to determining a CD signature based on expected CD values (such as determined from test substrates or analysis systems), thus one of ordinary skill in the art would expect that this would be a similarly effective method of determining a CD signature.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mallela et al. (U.S. 2018/0053840 A1), hereinafter Mallela in view of "Where is Selective Deposition?" by Mark Lapedus, hereinafter Lapedus, Kloster et al. (U.S. 2017/0330972 A1), hereinafter Kloster, and Arai et al. (U.S. 2008/0268582 A1), hereinafter Arai, as applied to claims 1, 2, 4, 10, and 15 above, as evidenced by Chandra et al. (U.S. 2013/0295779 A1), hereinafter Chandra, and further in view of "Atomic layer deposition of zinc oxide: Understanding the reactions of ozone with diethylzinc" by Warner et al., hereinafter Warner.
Regarding claim 16, Mallela does not specifically teach that depositing the spacer material is performed using an ozone process. However, Mallela does teach that the deposition may be carried out by atomic layer deposition (ALD) ([0057]). Mallela also teaches that the spacer material may be silicon oxide or silicon oxynitride ([0075]). It is well known in the art that ALD processes use oxygen sources such as oxygen, water vapor, hydrogen peroxide, and ozone to form metallic oxides (see [0031] of Chandra).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically chosen ozone as the oxygen source in the ALD of the spacer material of Mallela, per the teachings of Warner. Compared to the most common oxygen source, water, ozone is easier to purge from the reactor, which can decrease the time needed for each deposition (Page 1, Col. 1, Paragraph 1 of Warner).


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Arai does not teach that the SAM reacts to the radiation by protecting the SAM from the predetermined removal fluid. Rather, Arai teaches that the SAM reacts to the radiation by de-protecting the SAM from the predetermined removal fluid. None of the other references cited in this Office Action contain teachings which can rectify this deficiency. Furthermore, the prior art does not teach or make obvious the use of a photosensitive SAM which reacts to radiation by protecting the SAM from a removal fluid. For this reason, claim 5, and dependent claims 6-8, would be allowable if rewritten in independent form.
None of Lapedus, Kloster, or Arai teach or suggest that depositing the spacer material on the substrate includes the spacer material being deposited at a greater thickness in areas with more of the SAM remaining on the surface of the substrate and the structures as compared to areas with less of the SAM remaining on the surface. Rather, all three reference teach or suggest that depositing the spacer material on the substrate includes the spacer material being deposited at a greater thickness in areas with less of the SAM remaining on the surface of the substrate and the structures as compared to areas with more of the SAM remaining on the surface. None of the other references cited in this Office Action contain teachings which can rectify this deficiency. Furthermore, the prior art does not teach or make obvious a modification wherein the presence of more of the SAM remaining would promote a greater thickness of spacer material deposition.

Claim 22 is allowed for the same reasons which make claims 5-9 objected but otherwise allowable.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In instances of a method of the limitations of instant claim 1, wherein the structures include a first structure and a second structure, the first pattern of radiation exposure exposes the SAM deposited over the first structure more than the second structure and more of the SAM deposited over the first structure is removed than the SAM deposited over the second structure, it is not known for the method to further comprise recessing the spacer material below a top of the first structure and the second structure to form a first spacer and a second spacer adjacent to the first structure and a third spacer and a fourth spacer adjacent to the second structure, the first spacer and the second spacer having a width greater than a width of the third spacer and the fourth spacer based.
Rather, the teachings of Aria suggest that no spacer material would be deposited on the second structure (wherein the SAM is unexposed), and thus a third and fourth spacer would not be formed. None of the other references cited in this Office Action contain teachings which can rectify this deficiency. Furthermore, the prior art does not teach nor suggest a modification or variation wherein spacer(s) are formed from the deposition of spacer material onto the portion of SAM which experiences the lesser exposure.

Response to Arguments
Applicant's arguments filed February 2nd, 2022, see pages 8-11, have been fully considered but they are not persuasive.
With respect to the rejection of independent claims 1 and 18 over (among others) Arai, Applicant argues that: “As recited in Claim 1, the intensity of the radiation is spatially variable across the substrate and the structures and a gradient of exposure intensities can be applied. That is, there need not be a single level of radiation exposure exposed to an entirety of the first pattern. That is, the intensity of the radiation need not be binary across the substrate and structures (i.e., "exposed" versus "not exposed"). A portion of the structures can receive more or less radiation intensity than another portion of the structures, but notably, both portions can receive some radiation.” and further states that “Arai appears to describe a simple binary fashion for radiation exposure.” 
While the Examiner agrees with these points, it is also true that, the language of the claims 1 and 18 (both original and amended) does not exclude binary either. That is to say, radiation exposure in a simple binary fashion (within the context of the other claimed limitations), such as is taught by Arai, is within the broadest reasonable interpretation of the claimed scope. As evidence to this, the embodiment of the claimed invention depicted in the Applicant’s Figure 2 (specifically Fig. 2C and 2D) depict a region exposed to light and a region not exposed to light, the same as taught by Arai.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737                     

/PETER L VAJDA/Primary Examiner, Art Unit 1737         
06/03/2022